Citation Nr: 1335722	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date earlier than September 8, 2008, for the award of service connection for radiculopathy right lower extremity (hereinafter "RLE disability"); for the award of service connection for radiculopathy left lower extremity (hereinafter "LLE disability"); and for the award of service connection for radiculopathy left upper extremity (hereinafter "LUE disability").  

2. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected spondylosis and degenerative disc disease of the cervical spine with intervertebral disc syndrome (hereinafter "cervical spine disability").  

3. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected degenerative disc disease lumbar spine (hereinafter "lumbar spine disability").  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (hereinafter "TDIU") on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a November 2008 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Roanoke, Virginia, which granted service connection for lumbar spine disability, and for cervical spine disability, and assigned 10 percent evaluations for each, effective July 1, 2002; as well as service connection for RLE disability, LLE disability and LUE disability, and assigned 10 percent evaluations for each, effective September 8, 2008.  The Veteran filed an appeal as to the initial assigned disability evaluations for the lumbar spine and cervical spine disabilities.  He also appealed the effective dates of the grants of service connection for the RLE, LLE and LUE disabilities.  Specifically, in his January 2009 notice of disagreement (hereinafter "NOD") the Veteran requested effective dates even earlier than August 1, 2002.  

In a statement submitted in January 2009, the Veteran requested to reopen the previously denied claim of service connection for carpal tunnel syndrome, which has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to the file in Virtual VA in October 2008, June 2012 and July 2012, which was considered by the RO in the August 2013 supplemental statement of the case (hereinafter "SSOC").  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2013).  

As will be discussed in greater detail below, the issue of entitlement to a TDIU on an extraschedular basis has been reasonably raised by the record, and is presently in appellate status before the Board as a component of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues of entitlement to higher initial ratings for service-connected cervical and lumbar spine disabilities and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matters on appeal have been accomplished.  

2. The claims file includes no statement or communication from the Veteran, or other document, prior to September 8, 2008, that constitutes a pending or unadjudicated formal or informal claim for service connection for RLE, LLE and/or LUE disabilities.  


CONCLUSION OF LAW

The claim for an effective date earlier than September 8, 2008, for the awards of service connection for RLE, LLE and LUE disabilities is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (hereinafter "the Federal Circuit") (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (hereinafter "the Court") (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

A Veteran bears the "evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Duties to Notify and Assist

The Veterans Claims Assistance Act (hereinafter "VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

With regard to notice regarding an initial evaluation following the grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's earlier effective date claims for the awards of service connection for RLE, LLE and LUE disabilities arise from an appeal of the initial assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required under VCAA for the earlier effective date claims in this case.  

The Merits of the Claims-Earlier Effective Dates

The Veteran's earlier effective date claim arises from an initial grant of service connection in the November 2008 rating decision, which granted service connection for RLE, LLE and LUE disabilities effective September 8, 2008-the date on which he was first diagnosed with RLE, LLE and LUE disabilities.  The Veteran asserts that he should be entitled to an effective date of July 1, 2002, which was the date that his claims for service connection for his lumbar and cervical spine disabilities were received by VA.  

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

The basic facts in this case are not in dispute.  

In his VA Form 21-526, Veteran's Application for Compensation and/or Pension (hereinafter "VA Form 21-526"), received in July 2002, the Veteran filed claims for service connection for lumbar and cervical spine disabilities.  In a statement received in November 2003, the Veteran reported experiencing "pain in the left and right shoulder, and left and right hip, knee pain and other joint pain."  He also reported having carpal tunnel syndrome in both the left and right arms and hands.  However, the Board notes that at no time in the record did the Veteran allege to have filed, or appeared to have filed formal or informal claims for service connection for his RLE, LLE and LUE disabilities.  

The Veteran was first observed to have RLE, LLE and LUE disabilities on his QTC examination, dated on September 8, 2008.  As noted, he was granted service connection for his RLE, LLE and LUE disabilities in the November 2008 rating decision based on this examination report.  

While the Veteran asserts his entitlement to an earlier effective date for the grant of service connection for his RLE, LLE and LUE disabilities, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (2013).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  Id.  If, however, VA maintenance was authorized subsequent to admission, the date VA received notice of the admission will be accepted.  Id.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.  38 C.F.R. § 3.157(b)(2), (3).  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA and private medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Here, while the claims file contains VA and private treatment records dated prior to September 8, 2008, which show treatment for symptoms pertaining to the RLE, LLE and LUE disabilities, these records do not show any reference to a desire for service connection for RLE, LLE and LUE disabilities.  Thus, these records cannot constitute claims for service connection.  

In addition, as noted, there is no correspondence from the Veteran, dated prior to September 8, 2008, that could be interpreted as an informal claim for these benefits.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to September 8, 2008 that put VA on notice that potential entitlement to service connection for RLE, LLE and LUE disabilities had arisen.  Moreover, such records do not contain a diagnosis of, or reflect treatment for, RLE, LLE and LUE disabilities prior to September 8, 2008.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for RLE, LLE and LUE disabilities earlier than September 8, 2008, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than September 8, 2008, for the awards of service connection for RLE, LLE and LUE disabilities is denied.  


REMAND

The Veteran last underwent VA examination to evaluate the severity of his service-connected lumbar and thoracic spine disabilities in July 2012.  In a statement received in August 2013, the Veteran reported that he continued to experience worsening symptoms of pain for which he had undergone physical therapy, heat packs, cold packs, traction, electrical stimulation and massage therapy.  A Veteran is competent to provide an opinion that his disability has worsened.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Also, in July 2013 the Veteran's private chiropractor "Richard S. Wright, D.C.," submitted an opinion that the Veteran's chronic recurring cervical back and lower lumbar pain and muscle spasm had progressively worsened over the years.  "Dr. Wright" reported that he often suggested bed rest when needed to treat the spine.  In light of the July 2013 private medical opinion and the statement received in August 2013, indicating worsening symptoms, contemporaneous VA examination is necessary to determine the current severity of his lumbar and cervical spine disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

While the Board acknowledges that records from the Railroad Retirement Board have been obtained, in a statement dated in August 2013, the Veteran's representative indicated that the Veteran was also in receipt of Social Security Disability Benefits.  A July 1996 "Decision of the Hearing Officer" shows that the Veteran was found to be entitled to a total and permanent disability annuity effective June 1, 1993, under the provisions of section 2(a)(1)(v) of the Railroad Retirement Act, and entitled to a period of disability and early Medicare coverage under the provisions of sections 216(i) and 223 of the Social Security Act.  The Board notes that no attempt has been made to obtain records from the Social Security Administration (hereinafter "SSA").  The records pertaining to the SSA benefits claim may well be directly relevant to the instant appeal before VA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this regard, these records may show ongoing treatment for the lumbar and cervical spine disabilities.  Consequently, the case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting medical records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the Board notes that the Veteran has submitted medical opinions and treatment records from various private physicians throughout the appeal.  As noted, in July 2013, the Veteran submitted a statement from Dr. Wright indicating the Veteran has worsening lumbar and cervical spine symptoms; however, this statement has not been accompanied by any recent treatment records.  Moreover, the Veteran has failed to supply a VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs (hereinafter "VA Form 21-4142") for Dr. Wright, or for any of the other private practitioners who have been identified in the record, such as "Dr. Creasey."  As these records may be pertinent to the Veteran's appeal but have not been associated with the claims file, the Board finds that an attempt should also be made to secure them on remand.  

In a statement accompanying his January 2009 NOD, the Veteran indicated that since December 31, 1992, he was unable to work due to his service-connected disabilities.  The Veteran currently has a combined disability rating of 20 percent effective July 1, 2002, and of 50 percent effective September 8, 2008, and has only been rated 10 percent disabling for each of his six service-connected disabilities.  Therefore, he does not meet the schedular rating criteria under 38 C.F.R. § 4.16(a) (2013); hence a grant of TDIU on a schedular basis is not warranted.  As the Board itself cannot assign an extraschedular rating in the first instance, the Board finds that the case must be referred to the Director of Compensation and Pension (hereinafter "C&P") Services for an extraschedular evaluation before the claim can be adjudicated by the Board.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd v. Brown, 9 Vet. App. at 96-97 (1996) (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  

Also, the Board finds that a new VA examination is necessary to evaluate the severity of the Veteran's service-connected disabilities to include their impact on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2012); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must take appropriate steps to request that the Veteran identify all healthcare providers that have treated him for his lumbar spine and cervical spine disabilities, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO/AMC should specifically seek to obtain treatment records from Dr. Wright.  After securing any necessary release forms, with full address information, all records of medical treatment not currently associated with the claims file should be requested and associated with the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2. The RO/AMC must also take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination.  The RO/AMC must then associate all documents received with the Veteran's claims file.  If the records are not available, the RO/AMC must document attempts to obtain them in a memorandum and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3. The RO/AMC must arrange for VA examination with an appropriate clinician to determine the nature and severity of the lumbar and cervical spine disabilities, and to ascertain the impact of all of the Veteran's service-connected disabilities on his unemployability.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

It is requested that the VA examiner provide a thorough history of the Veteran's lumbar and cervical spine symptomatology, and indicate all present symptoms and manifestations attributable to the Veteran's service-connected lumbar and cervical spine disabilities.  

In particular, it is imperative that the VA examiner provide range of motion test results and comment on the degree of impairment of the lumbar and cervical spine.  The examiner should also comment on the presence of any favorable or unfavorable ankylosis, or intervertebral disc syndrome with incapacitating episodes requiring physician prescribed bed rest.  

The examiner should also describe the impact, if any, of the Veteran's condition upon his capacity for gainful employment.  The examiner should opine as to whether it is as likely as not (i.e., at least a 50 percent probability) that the Veteran's service-connected disabilities, in combination or alone and without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his observable symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

4. Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claims for increased ratings and for entitlement to a TDIU.  If entitlement to a TDIU remains denied, the RO/AMC should refer the matter to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Then, if otherwise in order, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


